DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) recite(s) limitation "performing a lookup in a first data structure and a second data structure to determine whether the first data structure or the second data structure includes an indication of an outstanding data access operation associated with the physical address referenced by the current data access operation, wherein the first data structure tracks outstanding data access operations at a first granularity which are stored by a first cache in the second memory device, wherein the second data structure tracks outstanding data access operations at a second granularity which are stored by a second cache in the second memory device, wherein the second granularity is larger than the first granularity, determining that at least one of the first data structure or the second data structure includes the indication of an outstanding data access operation associated with the physical address referenced by the current data access operation; determining whether the outstanding data access operation comprises an operation to copy data from the physical address of the first memory device to the second memory device; and responsive to determining that the outstanding data access operation comprises an operation to copy data from the physical address of the first memory device to the second memory device, determining to delay a scheduling of an execution of the current data access operation until the outstanding data access operation is executed."
Said limitations are taught by the specification as originally filed at least at paragraph(s) [0017].  Said limitations, in combination with the other recited limitations, are not taught or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133